
	
		II
		111th CONGRESS
		2d Session
		S. 3522
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2010
			Mr. Franken (for
			 himself, Mr. Kohl,
			 Mr. Menendez, Ms. Klobuchar, Mr.
			 Feingold, Mr. Durbin, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect children affected by immigration
		  enforcement actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Humane Enforcement and Legal
			 Protections for Separated Children Act or the
			 HELP Separated Children
			 Act.
		2.DefinitionsIn this Act:
			(1)ApprehensionThe term apprehension means
			 the detention, arrest, or custody by officials of the Department of Homeland
			 Security or cooperating entities.
			(2)ChildThe term child has the meaning
			 given to the term in section 101(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(b)(1)).
			(3)Child welfare agencyThe term child welfare agency
			 means the State or local agency responsible for child welfare services under
			 subtitles B and E of title IV of the Social Security Act (42 U.S.C. 601 et
			 seq.).
			(4)Cooperating entityThe term cooperating entity
			 means a State or local entity acting under agreement with, or at the request
			 of, the Department of Homeland Security.
			(5)Detention facilityThe term detention facility
			 means a Federal, State, or local government facility, or a privately owned and
			 operated facility, that is used to hold individuals suspected or found to be in
			 violation of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
			(6)Immigration enforcement
			 actionThe term
			 immigration enforcement action means the apprehension of,
			 detention of, or request for or issuance of a detainer for, 1 or more
			 individuals for suspected or confirmed violations of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) by the Department of Homeland Security
			 or cooperating entities.
			(7)Local education agencyThe term local education
			 agency has the meaning given to the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(8)NGOThe term NGO means a
			 nongovernmental organization that provides social services or humanitarian
			 assistance to the immigrant community.
			3.Apprehension procedures for immigration
			 enforcement-related activities
			(a)Notification
				(1)Advance notificationSubject to paragraph (2), when conducting
			 any immigration enforcement action, the Department of Homeland Security and
			 cooperating entities shall notify the Governor of the State, the local child
			 welfare agency, and relevant State and local law enforcement before commencing
			 the action, or, if advance notification is not possible, immediately after
			 commencing such action, of—
					(A)the approximate number of individuals to be
			 targeted in the immigration enforcement action; and
					(B)the primary language or languages believed
			 to be spoken by individuals at the targeted site.
					(2)Hours of notificationWhenever possible, advance notification
			 should occur during business hours and allow the notified entities sufficient
			 time to identify resources to conduct the interviews described in subsection
			 (b)(1).
				(3)Other notificationWhen conducting any immigration action, the
			 Department of Homeland Security and cooperating entities shall notify the
			 relevant local education agency and local NGOs of the information described in
			 paragraph (1) immediately after commencing the action.
				(b)Apprehension proceduresIn any immigration enforcement action, the
			 Department of Homeland Security and cooperating entities shall—
				(1)as soon as possible and not later than 6
			 hours after an immigration enforcement action, provide licensed social workers
			 or case managers employed or contracted by the child welfare agency or local
			 NGOs with confidential access to screen and interview individuals apprehended
			 in such immigration enforcement action to assist the Department of Homeland
			 Security or cooperating entity in determining if such individuals are parents,
			 legal guardians, or primary caregivers of a child in the United States;
				(2)as soon as possible and not later than 8
			 hours after an immigration enforcement action, provide any apprehended
			 individual believed to be a parent, legal guardian, or primary caregiver of a
			 child in the United States with—
					(A)free, confidential telephone calls,
			 including calls to child welfare agencies, attorneys, and legal services
			 providers, to arrange for the care of children or wards, unless the Department
			 of Homeland Security has reasonable grounds to believe that providing
			 confidential phone calls to the individual would endanger public safety or
			 national security; and
					(B)contact information for—
						(i)child welfare agencies in all 50 States,
			 the District of Columbia, all United States territories, counties, and local
			 jurisdictions; and
						(ii)attorneys and legal service providers
			 capable of providing free legal advice or free legal representation regarding
			 child welfare, child custody determinations, and immigration matters;
						(3)ensure that personnel of the Department of
			 Homeland Security and cooperating entities do not—
					(A)interview individuals in the immediate
			 presence of children; or
					(B)compel or request children to translate for
			 interviews of other individuals who are encountered as part of an immigration
			 enforcement action; and
					(4)ensure that any parent, legal guardian, or
			 primary caregiver of a child in the United States—
					(A)receives due consideration of the best
			 interests of his or her children or wards in any decision or action relating to
			 his or her detention, release, or transfer between detention facilities;
			 and
					(B)is not transferred from his or her initial
			 detention facility or to the custody of the Department of Homeland Security
			 until the individual—
						(i)has made arrangements for the care of his
			 or her children or wards; or
						(ii)if such arrangements are impossible, is
			 informed of the care arrangements made for the children and of a means to
			 maintain communication with the children.
						(c)Nondisclosure and retention of information
			 about apprehended individuals and their children
				(1)In generalInformation collected by child welfare
			 agencies and NGOs in the course of the screenings and interviews described in
			 subsection (b)(1) about an individual apprehended in an immigration enforcement
			 action may not be disclosed to Federal, State, or local government entities or
			 to any person, except pursuant to written authorization from the individual or
			 his or her legal counsel.
				(2)Child welfare agency or ngo
			 recommendationNotwithstanding paragraph (1), a child
			 welfare agency or NGO may—
					(A)submit a recommendation to the Department
			 of Homeland Security or cooperating entities regarding whether an apprehended
			 individual is a parent, legal guardian, or primary caregiver who is eligible
			 for the protections provided under this Act; and
					(B)disclose information that is necessary to
			 protect the safety of the child, to allow for the application of subsection
			 (b)(4)(A), or to prevent reasonably certain death or substantial bodily
			 harm.
					4.Access to children, local and State courts,
			 child welfare agencies, and consular officials
			(a)In generalThe Secretary of Homeland Security shall
			 ensure that all detention facilities operated by or under agreement with the
			 Department of Homeland Security implement procedures to ensure that the best
			 interest of the child, including the best outcome for the family of the child,
			 can be considered in any decision and action relating to the custody of
			 children whose parent, legal guardian, or primary caregiver is detained as the
			 result of an immigration enforcement action.
			(b)Access to children, State and local courts,
			 child welfare agencies, and consular officialsAt all detention facilities operated by, or
			 under agreement with, the Department of Homeland Security, the Secretary of
			 Homeland Security shall—
				(1)ensure that individuals who are detained by
			 reason of their immigration status may receive the screenings and interviews
			 described in section 3(b)(1) not later than 6 hours after their arrival at the
			 detention facility;
				(2)ensure that individuals who are detained by
			 reason of their immigration status and are believed to be parents, legal
			 guardians, or primary caregivers of children in the United States are—
					(A)permitted daily phone calls and regular
			 contact visits with their children or wards;
					(B)able to participate fully, and to the
			 extent possible in-person, in all family court proceedings and any other
			 proceeding impacting upon custody of their children or wards;
					(C)able to fully comply with all family court
			 or child welfare agency orders impacting upon custody of their children or
			 wards;
					(D)provided with contact information for
			 family courts in all 50 States, the District of Columbia, all United States
			 territories, counties, and local jurisdictions;
					(E)granted free and confidential telephone
			 calls to child welfare agencies and family courts;
					(F)granted free and confidential telephone
			 calls and confidential in-person visits with attorneys, legal representatives,
			 and consular officials;
					(G)provided United States passport
			 applications for the purpose of obtaining travel documents for their children
			 or wards;
					(H)granted adequate time before removal to
			 obtain passports and other necessary travel documents on behalf of their
			 children or wards if such children or wards will accompany them on their return
			 to their country of origin or join them in their country of origin; and
					(I)provided with the access necessary to
			 obtain birth records or other documents required to obtain passports for their
			 children or wards; and
					(3)facilitate the ability of detained parents,
			 legal guardians, and primary caregivers to share information regarding travel
			 arrangements with their children or wards, child welfare agencies, or other
			 caregivers well in advance of the detained individual’s departure from the
			 United States.
				5.Memoranda of understandingThe Secretary of Homeland Security shall
			 develop and implement memoranda of understanding or protocols with child
			 welfare agencies and NGOs regarding the best ways to cooperate and facilitate
			 ongoing communication between all relevant entities in cases involving a child
			 whose parent, legal guardian, or primary caregiver has been apprehended or
			 detained in an immigration enforcement action to protect the best interests of
			 the child and the best outcome for the family of the child.
		6.Mandatory trainingThe Secretary of Homeland Security, in
			 consultation with the Secretary of Health and Human Services and independent
			 child welfare experts, shall require and provide in-person training on the
			 protections required under sections 3 and 4 to all personnel of the Department
			 of Homeland Security and of States and local entities acting under agreement
			 with the Department of Homeland Security who regularly come into contact with
			 children or parents in the course of conducting immigration enforcement
			 actions.
		7.RulemakingNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall promulgate
			 regulations to implement this Act.
		8.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		
